DETAILED ACTION
1.	This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for Non-Final Office Action for U.S. Application No. 14/449337 filed on January 18, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

Applicant’s arguments with respect to claim(s) 1-5, 8-12, 15-18 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 U.S.C. §101 
 
4.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1-5, 8-12, 15-18 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can Retrieve two set of documents, with the first set being unique from the second set. Aggregating one or more document within an area based upon commonality and resource constraints, and selectively adding documents to the specified area and increasing the area as the documents are being added. Based upon resource constraints moving the records to a second area prior to performing a record reduction and when space is available restoring the records from second area to a first area.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 

 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for retrieving two set of documents, with the first set being unique from the second set. Aggregating one or more document within an area based upon commonality and resource constraints, and selectively adding documents to the specified area and increasing the area as the documents are being added. Based upon resource constraints moving the records to a second area prior to performing a record reduction and when space is available restoring the records from second area to a first area, these limitations are can be done with a pen and paper processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can retrieve two set of documents, with the first set being unique from the second set. Aggregating one or more document within an area based upon commonality and resource constraints, and selectively adding documents to the specified area and increasing the area as the documents are being added. Based upon resource constraints moving the records to a second area prior to performing a record reduction and when space is available restoring the records from second area to a first area.

Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  

Furthermore, the claim recites the additional elements of “a record manager”, “a reduction manager”, “intra-partition data reduction” and “inter-partition data reduction” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to partitions to resize are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-6, 8-13, 15-18,19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable by Netz et al. U.S. Patent Application Publication No. 2012/0271845 (herein as 'Netz') and further in view of Abadi et al. U.S. Patent Application Publication No. 2011/0302583 (herein as ‘Abadi’), Stoddard et al. U.S. Patent No. 6,453,383 (herein as ‘Stoddard’) and Ogata U.S. Patent Application Publication No. 2013/0226873 (herein as ‘Ogata’).


As to claim 1 Netz teaches a method for processing a set of records, comprising:
organizing the records into two or more partitions, the partitions including a first partition having a first set of records having a common characteristic and a second partition having a second set of records excluded from the first partition (Fig. 3 (320) and Par. 0030 Netz discloses the record range of row identifiers are the lowest and the highest rows that satisfy the query. The output records are seen as the lowest and highest rows. The two groups that are lowest rows and highest rows. Highest rows is seen as excluded from lowest rows. Par. 0034 Netz discloses dividing the partition into two partitions, each partition is based upon record sets within the designated range of the partition.   The highest row identifiers is seen as one range of a first partition.  The lowest row identifiers is seen as a second range of a second partition. The ranges do not overlap and therefore the lowest identifiers of the second partition are excluded from the highest identifiers of the first partition);
Netz teaches performing a data reduction operation in consideration of a resource constraint of a primary storage device including (Par. 0043 (450) Netz discloses processing the inclusion of records until the resource budget is constrained);
Netz does not teach but Abadi teaches an intra-partition data reduction comprising logically aggregating one or more groups of records within one or more of the partitions based on a commonality of characteristics (Par. 0007 Abadi discloses performing the MapReduce tasks on a partition. Fig. 5C and Par. 0064 Abadi discloses a map reduce phase of merging data based upon the sale date and revenue.  Merging data records from tables is seen as aggregating one or more groups of records. The sale date and revenue are seen as the commonality of characteristics. Par. 0057 Abadi discloses during the reduce phase, the system collects data obtained by the nodes, 
Netz and Abadi are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the MapReduce of Abadi, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the time to complete task by breaking the tasks into smaller task and reducing execution (Par. 0008 Abadi).
Netz teaches the data reduction subject to estimated resources for individually processing the groups, including selectively appending one or more excluded records into the logical aggregation (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results. The first and second group of the merged partition is seen as the range of records. Par. 0042 Netz discloses including records that were excluded. Par. 0043 (450) Netz discloses processing the inclusion of records until the resource budget is constrained. The resource budget being constrained is seen as aggregating records based upon a resource budget);
Netz does not teach but Stoddard teaches and selectively expanding a partition size responsive to the selective appending (Col. 17 Lines 3-10 Stoddard discloses expanding the partition size. Col. 27 Lines 20-40 Stoddard discloses the partition size 
Netz and Stoddard are analogous art because they are in the same field of endeavor, partition processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the partition monitoring of Netz to include the partition resizing of Stoddard, to allow storage space to be efficiently allocated. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the system having to use a temporary storage to store data (Col. 4 Lines 55-65 Stoddard).
Netz teaches an inter-partition data reduction comprising evaluating a selection of partitions based on the resource constraint and selectively performing data reduction on the selected partitions (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results);
Abadi teaches the evaluation including selectively moving content of one or more groups within the selected partitions to alternate storage operatively coupled to the primary storage device prior to performing the data reduction (Par. 0045 Abadi discloses the global hashing reparations files across the nodes within the cluster.  The nodes within the cluster is seen as alternate storage. Par. 0082 Abadi discloses prior to execution of the tasks, the data is loaded into each system. Par. 0041 Abadi discloses the MapReduce jobs is a task/job);
and following completion of the data reduction operation of the primary storage device and available space in the primary storage device, reading back the moved content from the alternate storage and performing the data reduction on the moved content (Par. 0072 Otaga discloses performing de-duplication on the data that is restored into the storage from the backup source.  The storage is seen as the primary storage.  The restored data is seen as the received read back groups.  Restoring data to the storage is seen as available space in the physical storage).
Netz and Otaga are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the moving data to backup storages of Otaga, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to allocate data to different types of backup storage to limit backup processing and prevent undesirable processing on data (Par. 0006 Otaga).

	As to claim 2 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
	In addition Netz teaches further comprising, estimating a quantity of distinct sub-groups within the second partition (Par. 0042 Netz discloses updating a range size. The updated range size. During the updating the records are processed in one or more subsequent iterations. The divided data is seen as the distinct sub-groups within the second group);
and determining an amount of resources required to perform a data reduction operation for the second partition (Par. 0042 Netz discloses diving the data set in a manner within the resource budget. The amount of resources is seen as the manner within the resource budget).

As to claim 3 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
	In addition Netz teaches wherein the determined amount of resources to perform the data reduction operation is based on an estimated quantity of distinct sub-groups (Par. 0042 Netz discloses updating a range size. The updated range size. During the updating the records are processed in one or more subsequent iterations. The divided data is seen as the distinct sub-groups within the second group).


As to claim 5 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
	In addition Netz teaches further comprising, in response to the logical aggregation of a single group exceeding the estimated resources, recursively splitting the single group into two or more sub-groups, with a quantity of sub-groups with a quantity of sub-groups created based on resources needed for the sub-groups and the resource budget (Fig.4, (440), and Par. 0042 Netz discloses the records not processed with be processed in one or more subsequent iterations. The records are divided in a manner that will process each iterations within the resource 

As to claim 8 Netz teaches a computer program product for processing a set of records, the computer program product comprising a computer readable program storage device having program code embodied therewith, the program code executable by a processor to:
organizing records into two or more partitions, the partitions including a first partition having a first set of records having a common characteristic and a second partition having a second set of records excluded from the first partition (Fig. 3 (320) and Par. 0030 Netz discloses the record range of row identifiers are the lowest and the highest rows that satisfy the query. The output records are seen as the lowest and highest rows. The two groups that are lowest rows and highest rows. Highest rows is seen as excluded from lowest rows. Par. 0034 Netz discloses dividing the partition into two partitions, each partition is based upon record sets within the designated range of the partition.   The highest row identifiers is seen as one range of a first partition.  The lowest row identifiers is seen as a second range of a second partition. The ranges do not overlap and therefore the lowest identifiers of the second partition are excluded from the highest identifiers of the first partition);
Netz teaches performing a data reduction operation in consideration of a resource constraint of a primary storage device (Par. 0043 (450) Netz discloses processing the inclusion of records until the resource budget is constrained),
including;
Netz does not teach but Abadi teaches an intra-partition data reduction comprising logically aggregating one or more groups of records within one or more of the partitions, based on a commonality of characteristics (Par. 0007 Abadi discloses performing the MapReduce tasks on a partition. Fig. 5C and Par. 0064 Abadi discloses a map reduce phase of merging data based upon the sale date and revenue.  Merging data records from tables is seen as aggregating one or more groups of records. The sale date and revenue are seen as the commonality of characteristics);
Netz and Abadi are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the MapReduce of Abadi, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the time to complete task by breaking the tasks into smaller task and reducing execution (Par. 0008 Abadi).
Netz teaches the data reduction subject to estimated resources for individually processing the groups, including selectively appending one or more excluded records into the logical aggregation (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results. The first and second group of the merged partition is seen as the range of records. Par. 0042 Netz discloses 
Netz does not teach but Stoddard teaches and selectively expanding a partition size responsive to the selective appending (Col. 17 Lines 3-10 Stoddard discloses expanding the partition size. Col. 27 Lines 20-40 Stoddard discloses the partition size being resized due to more files added to the partition and there is not enough space within the partition. So the size of the partition is increased).
Netz and Stoddard are analogous art because they are in the same field of endeavor, partition processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the partition monitoring of Netz to include the partition resizing of Stoddard, to allow storage space to be efficiently allocated. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the system having to use a temporary storage to store data (Col. 4 Lines 55-65 Stoddard).
Netz teaches an inter-partition data reduction comprising evaluating a selection of partitions based on the resource constraint and selectively performing data reduction on the selected partitions (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results);
Abadi teaches the evaluation including selectively moving content of one or more groups within the selected partitions to alternate storage operatively coupled to the primary storage device prior to performing the data reduction (Par. 0045 Abadi discloses the global hashing reparations files across the nodes within the cluster.  The nodes within the cluster is seen as alternate storage. Par. 0082 Abadi discloses prior to execution of the tasks, the data is loaded into each system. Par. 0041 Abadi discloses the MapReduce jobs is a task/job);
Netz in combination with Abadi does not teach but Otaga teaches and following completion of the data reduction operation of the primary storage device and available space in the primary storage device, read back the moved content from the alternate storage and performing the data reduction on the moved content (Par. 0072 Otaga discloses performing de-duplication on the data that is restored into the storage from the backup source.  The storage is seen as the primary storage.  The restored data is seen as the received read back groups.  Restoring data to the storage is seen as available space in the physical storage).
Netz and Otaga are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the moving data to backup storages of Otaga, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to allocate data to different types of backup storage to limit backup processing and prevent undesirable processing on data (Par. 0006 Otaga).

As to claim 9 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 8.
further comprising program code to estimate a quantity of distinct sub-groups within the second partition (Par. 0042 Netz discloses updating a range size. The updated range size. During the updating the records are processed in one or more subsequent iterations. The divided data is seen as the distinct sub-groups within the second group);
and determine an amount of resources required to perform a data reduction operation for the second partition (Par. 0042 Netz discloses diving the data set in a manner within the resource budget. The amount of resources is seen as the manner within the resource budget).

As to claim 10 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 8.
	In addition Netz teaches wherein the determined amount of resources to perform the data reduction operation is based on the estimated quantity of distinct sub- groups (Par. 0042 Netz discloses updating a range size. The updated range size. During the updating the records are processed in one or more subsequent iterations. The divided data is seen as the distinct sub-groups within the second group).


As to claim 12 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 8.
	In addition Netz teaches further comprising responsive to the logical aggregation of a single group exceeding the estimated resource, program code to recursively split the single group into two or more sub-groups, with a quantity of sub-groups created based on resources needed for the sub-groups and the resource budget (Fig.4, (440), and Par. 0042 Netz discloses the records not processed with be processed in one or more subsequent iterations. The records are divided in a manner that will process each iterations within the resource budget. The one or more subsequent iterations are seen as the two or more sub groups. The quantity created based on resources is seen as divided in a manner within resource budget).

As to claim 13 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 8.
	In addition Otaga teaches further comprising reading back moved content from the alternate storage when the inter-partition data reduction requires the moved content (Par. 0072 Otaga discloses performing de-duplication on the data that is restored into the storage from the backup source.  The storage is seen as the primary storage.  The restored data is seen as the received read back groups.  Restoring data to the storage is seen as available space in the physical storage).

	As to claim 15 Netz teaches a computer system comprising:
a processing unit in communication with memory, tools in communication with the processing unit to process a set of records (Par. 0015 Netz discloses the processor and memory), the tools including:
a record manager organize records into two or more partition, including a first partition having a first set of records having a common characteristic and a second partition having a second set of records excluded from the partition group (Fig. 3 (320) and Par. 0030 Netz discloses the record range of row identifiers are the lowest and the highest rows that satisfy the query. The output records are seen as the lowest and highest rows. The two groups that are lowest rows and highest rows. Highest rows is seen as excluded from lowest rows. Par. 0034 Netz discloses dividing the partition into two partitions, each partition is based upon record sets within the designated range of the partition.   The highest row identifiers is seen as one range of a first partition.  The lowest row identifiers is seen as a second range of a second partition. The ranges do not overlap and therefore the lowest identifiers of the second partition are excluded from the highest identifiers of the first partition);
a reduction manager in communication with the record manager, the reduction manager perform a data reduction operation in consideration of to a resource constraint of a primary storage device (Fig. 2, (240) and Par. 0021 Netz discloses the dynamic partition component partitions the data. Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. The second group is seen as the record range);
Netz does not teach but Abadi teaches an intra-partition data reduction comprising logically aggregating one or more groups of records within one or more of the partitions based on a commonality of characteristics (Par. 0007 Abadi discloses performing the MapReduce tasks on a partition. Fig. 5C and Par. 0064 Abadi discloses a map reduce phase of merging data based upon the sale date and revenue.  
Netz and Abadi are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the MapReduce of Abadi, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the time to complete task by breaking the tasks into smaller task and reducing execution (Par. 0008 Abadi).
Netz teaches the data reduction subject to estimated resources for individually processing the groups, including selectively appending one or more excluded records into the logical aggregation (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results. The first and second group of the merged partition is seen as the range of records. Par. 0042 Netz discloses including records that were excluded. Par. 0043 (450) Netz discloses processing the inclusion of records until the resource budget is constrained. The resource budget being constrained is seen as aggregating records based upon a resource budget);
Netz does not teach but Stoddard teaches and selectively expanding a partition size responsive to the selective appending (Col. 17 Lines 3-10 Stoddard discloses expanding the partition size. Col. 27 Lines 20-40 Stoddard discloses the partition size 
Netz and Stoddard are analogous art because they are in the same field of endeavor, partition processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the partition monitoring of Netz to include the partition resizing of Stoddard, to allow storage space to be efficiently allocated. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the system having to use a temporary storage to store data (Col. 4 Lines 55-65 Stoddard).
Net teaches an inter-partition data reduction comprising evaluating a selection of partitions based on the resource constraint and selectively performing data reduction on the selected partitions (Fig. 3 (340), Par. 0032 and Par. 0034 Netz discloses creating a reduce size of the record range, based upon a budget threshold. The resource constraint is seen as the budget threshold. Par. 0037 Netz discloses the range of records can be a subset for a particular partition. Par. 0037 Netz disclose the partition is merged to create a united partition as search results);
Abadi teaches the evaluation including selectively moving content of one or more groups within the selected partitions to alternate storage prior to performing the data reduction (Par. 0045 Abadi discloses the global hashing reparations files across the nodes within the cluster.  The nodes within the cluster is seen as alternate storage. Par. 0082 Abadi discloses prior to execution of the tasks, the data is loaded into each system. Par. 0041 Abadi discloses the MapReduce jobs is a task/job);
Netz in combination with Abadi does not teach but Otaga teaches and following completion of the data reduction operation of the primary storage device and available space in the primary storage device, the reduction manager to read back the moved content from the alternate storage and performing the data reduction on the moved content (Par. 0072 Otaga discloses performing de-duplication on the data that is restored into the storage from the backup source.  The storage is seen as the primary storage.  The restored data is seen as the received read back groups.  Restoring data to the storage is seen as available space in the physical storage).
Netz and Otaga are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include the moving data to backup storages of Otaga, to detect and reassign tasks that are taking a long time to complete. The suggestion/motivation to combine is that it would be obvious to try in order to allocate data to different types of backup storage to limit backup processing and prevent undesirable processing on data (Par. 0006 Otaga).

As to claim 16 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 15.
	In addition Netz teaches further comprising record manager to estimate a quantity of distinct sub-groups within the second partition (Par. 0042 Netz discloses updating a range size. The updated range size. During the updating the records are processed in one or more subsequent iterations. The divided data is seen as the distinct sub-groups within the second group);
and the reduction manager to determine an amount of resources required to perform a data reduction operation for the second partition (Par. 0042 Netz discloses 


As to claim 18 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 15.
In addition Netz teaches further comprising the reduction manager to assess the resource budget, and responsive to the logical aggregation of a single group exceeding the estimated resources, the reduction manager to recursively split the single group into two or more sub-groups, with a quantity of sub-groups created based on resources needed for the sub-groups and a resource budget. (Fig.4, (440), and Par. 0042 Netz discloses the records not processed with be processed in one or more subsequent iterations. The records are divided in a manner that will process each iterations within the resource budget. The one or more subsequent iterations are seen as the two or more sub groups. The quantity created based on resources is seen as divided in a manner within resource budget).

As to claim 25 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
In addition Stoddard teaches wherein the inter-partition data reduction evaluation includes a selection of the selectively expanded partitions based on the resource constraint, and further comprising selectively performing data reduction on the selection of the selectively expanded partitions (Col. 17 Lines 3-10 Stoddard 

8.	Claim(s) 4, 11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Netz et al. U.S. Patent Application Publication No. 2012/0271845 (herein as 'Netz') in combination with Abadi et al. U.S. Patent Application Publication No. 2011/0302583 (herein as ‘Abadi’), Stoddard et al. U.S. Patent No. 6,453,383 (herein as ‘Stoddard’) and Ogata U.S. Patent Application Publication No. 2013/0226873 (herein as ‘Ogata’) and further in view of Rahut U.S. Patent No. 9,047,246 (herein as ‘Rahut’).


As to claim 4 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
Netz in combination with Abadi and Otaga does not teach but Rahut teaches further comprising parallel processing the selected partitions for the inter-partitions data reduction with multiple threads in a single server system (Col. 4 Lines 44-48 Rahut discloses the search heads act as a single server); 
including dividing up available resources among the threads Col. 3 Lines 59-62 and Col. 4 Lines 1-9 Rahut discloses each indexer only being able to access a particular part of the data store.  The data store is dividing into different sections to allow the indexers to access different portions of the data store in parallel).



As to claim 11 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 8.
	Netz in combination with Abadi and Otaga does not teach but Rahut teaches further comprising program code for parallel processing the selected partition for the inter-partition data reduction with multiple threads in a single server system (Col. 4 Lines 44-48 Rahut discloses the search heads act as a single server);
including dividing up available resources among the threads Col. 3 Lines 59-62 and Col. 4 Lines 1-9 Rahut discloses each indexer only being able to access a particular part of the data store.  The data store is dividing into different sections to allow the indexers to access different portions of the data store in parallel).
Netz and Rahut are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include splitting the resources of Rahut, when a data 


As to claim 17 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 15.
Netz in combination with Abadi and Otaga does not teach but Rahut teaches further comprising multiple threads in communication with the processing unit in a single server system (Col. 4 Lines 44-48 Rahut discloses the search heads act as a single server);
the thread to parallel process selected partitions for the inter-partition data reduction including the reduction manager to divide up available resources among the threads (Col. 3 Lines 59-62 and Col. 4 Lines 1-9 Rahut discloses each indexer only being able to access a particular part of the data store.  The data store is dividing into different sections to allow the indexers to access different portions of the data store in parallel).
Netz and Rahut are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include splitting the resources of Rahut, when a data storage gets to large and therefore allowing the storage to be split into smaller partitions 


As to claim 21 Netz in combination with Abadi, Stoddard, Otaga and Rahut teaches each and every limitation of claim 17.
Rahut teaches wherein additional resources may be allocated to one or more threads, with the reduction manager to identify resource allocation to the threads Col. 3 Lines 59-62 and Col. 4 Lines 1-9 Rahut discloses each indexer only being able to access a particular part of the data store.  The data store is dividing into different sections to allow the indexers to access different portions of the data store in parallel).
Netz and Rahut are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include splitting the resources of Rahut, when a data storage gets to large and therefore allowing the storage to be split into smaller partitions that can be access simultaneously. The suggestion/motivation to combine is that it would be obvious to try in order to creating a replica and splitting of a partition into only a portion of the partition and therefore allowing the system to have to process the smaller portions of the data to facilitate efficient retrieval (Col. 12 Lines 15-20 Rahut).




As to claim 22 Netz in combination with Abadi, Stoddard, Otaga and Rahut teaches each and every limitation of claim 17.
Netz in combination with Abadi, Otaga and Rahut does not teach but Reddy teaches wherein the reduction manager evenly divides the resources among the threads (Col. 32 Lines 59-64 Reddy discloses that the system identifies partition replicas to handle the input/output operations that are expected.  So a system that can handle 1000 IOPS the system can identify 10 partition replicas to handle 100 IOPS).
Netz and Reddy are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include splitting the resources of Reddy, when a partition gets to large and therefore allowing the partition to be split into smaller partitions. The suggestion/motivation to combine is that it would be obvious to try in order to creating a replica and splitting of a partition into only a portion of the partition and therefore allowing the system to have to process the portion of the data (Col. 26 Lines 55-65 Reddy).

10.	Claim(s) 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable by Netz et al. U.S. Patent Application Publication No. 2012/0271845 (herein as 'Netz') in combination with Abadi et al. U.S. Patent Application Publication No. 2011/0302583 (herein as ‘Abadi’), Stoddard et al. U.S. Patent No. 6,453,383 (herein as ‘Stoddard’) and Ogata U.S. Patent Application Publication No. 2013/0226873 (herein as ‘Ogata’) and Post et. al. U.S. Patent Application Publication No. 2012/0084517 (herein as ‘Post’).


As to claim 23 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
	Netz in combination with Abadi and Otaga does not teach but Post teaches wherein multiple threads are assigned to a single selected partition (Par. 0035 Post discloses each partition can include one or more virtual processors).
Netz and Post are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include data transfer of Post, to improve performance. The suggestion/motivation to combine is that it would be obvious to try in order to transfer large amounts of data without imposing burdens on the system and performance (Par. 0003 Post).

As to claim 24 Netz in combination with Abadi, Stoddard and Otaga teaches each and every limitation of claim 1.
 wherein the multiple threads assigned to the single selected partition are running on a shared processing socket (Par. 0122 Post discloses shared memory transport that allows transfer of data within the virtual machine partitions.  Each virtual machine partitions include multiple processors, therefore multiple processors within a partition are using a shared memory transport socket.  The shared memory transport channel is seen as the shared processing socket).
Netz and Post are analogous art because they are in the same field of endeavor, partitioning data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to grouping data of Netz to include data transfer of Post, to improve performance. The suggestion/motivation to combine is that it would be obvious to try in order to transfer large amounts of data without imposing burdens on the system and performance (Par. 0003 Post).



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/   August 03, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159